PeR CuRIAm:
Now on this day these appeals came on severally to be heard. Thereupon, on the suggestion of the Assistant Attorney General, and upon an examination of the records and the entries in the same, it appears to the court that the entries in each and all of said matters were not liquidated at the times the several petitions for remission were filed in said causes and when said appeals were perfected. Therefore the court finds, following Woolworth et al. v. United States, 14 Ct. Cust. Appls. 81, T. D. 41583, that the said petitions for remission were filed prematurely and that the court below did not have jurisdiction to entertain the same at the time the several judgments thereon were rendered. The several appeals herein are therefore dismissed and the said causes are respectively remanded to the court below, with instructions to enter a judgment'in each of said causes, dismissing the petition therein, without prejudice.